               Case 19-12225-SMG         Doc 23     Filed 05/15/19   Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

IN RE:                                         )     BANKRUPTCY CASE NO. 19-12225-
                                               )     RBR
                                               )
Edward Joseph Babik, Jr.                       )
                                               )
DEBTOR                                         )     Chapter 13
                                               )
                                               )     Judge: Raymond B. Ray

  WITHDRAWAL OF NOTICE OF POSTPETITON MORTGAGE FEES, EXPENSES,
                         AND CHANGES

        NOW COMES Quicken Loans Inc., by and through its Attorney McCalla Raymer Leibert
Pierce, LLC, and hereby withdraws the Notice of Postpetition Mortgage Fees, Expenses, and
Charges filed on April 12, 2019.

         Notice of Postpetition Mortgage Fees, Expenses, and Charges Filed Date: April 12, 2019
         Notice of Postpetition Mortgage Fees, Expenses, and Charges (Doc) related to Claim
         Number: Claim #5

                This 15th day of May, 2019




                                                   /s/Melbalynn Fisher
                                                   Attorney for Movant
                                                   McCalla Raymer Leibert Pierce, LLC
                                                   110 S.E. 6th Street, Suite 2400
                                                   Ft. Lauderdale, FL 33301
                                                   Phone: 954-526-5846
                                                   Fax: 954-526-5846
                                                   melbalynn.fisher@mccalla.com
                 Case 19-12225-SMG         Doc 23     Filed 05/15/19    Page 2 of 2




                                                       Bankruptcy Case No.: 19-12225-RBR
 In Re:                                                Chapter:             13
          Edward Joseph Babik, Jr.                     Judge:               Raymond B. Ray

                                   CERTIFICATE OF SERVICE

       I, Melbalynn Fisher, of McCalla Raymer Leibert Pierce, LLC, 110 S.E. 6th Street, Suite
2400, Ft. Lauderdale, FL 33301, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within WITHDRAWAL OF
NOTICE OF POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this
bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Edward Joseph Babik, Jr.
5940 NE 15 Ter.
Fort Lauderdale, FL 33334

Michael H. Johnson                             (served via ECF Notification)
3601 W. Commercial Blvd. #31
Ft. Lauderdale, FL 33309

Robin R Weiner, Trustee                        (served via ECF Notification)
POB 559007
Fort Lauderdale, FL 33355

Office of the US Trustee                       (served via ECF Notification)
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       5/15/2019         By:   /s/Melbalynn Fisher
                     (date)                Melbalynn Fisher
                                           Florida BAR No. 107698
                                           Attorney for Quicken Loans Inc.
